DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 3.    Applicants’ response and amendment of 4/7/2021 are acknowledged. Claims 1 and 12 have been amended. Claims 11, 28, 68, 70 and 72 have been canceled.

Status of Claims
4.    Claims 1-10, 12-, 20, 21, 22, 25-26, 29-30, 69 and 71 are pending in this application. Claims 1 and 12 have been amended. Claims 11, 28, 68, 70 and 72 have been canceled.  By amendment of 6/19/2019 claims 13-19, 23-24, 27 and 31-67 have been canceled. Claims 1-10 and 12 are under consideration.  Claims 20, 21, 22, 25-26, 29-30, 69 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/26/2019.

Rejections Moot
Claim Rejections - 35 USC § 102
5.    Rejection pf claim 11 under 35 U.S.C. 102(a) (2) as being anticipated by Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) is moot in view of cancelation of said claim.
Claim Rejections - 35 USC § 103
6.    Rejection of claim 11 under 35 U.S.C. 103 as being un-patentable over Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) as applied to claims 1-5 11 and 12 above, and further in view of Gauvtvick et al. (US 2003/0228665 A1) and Yang et al. (JID vol.210, pp. 964-972, September 2014) is moot in view of cancelation of said claim. 
7.    Rejection of claim 72 under 35 U.S.C. 103 as being un-patentable over 
 Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) as applied to claims 1 and 11 above and further in view of Hudson et al. (PLOS One vol, 9, issue 1, November 2014) is moot in view of cancelation of said claim. 

Rejections Withdrawn
Claim Rejections - 35 USC § 102
8.    Rejection pf claims 1-5 and 12 under 35 U.S.C. 102(a) (2) as being anticipated by Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) is withdrawn in view of applicants’ response and amendment of 4/7/2021.

Claim Rejections - 35 USC § 103
9.    Rejection of claims 1-10 and 12 under 35 U.S.C. 103 as being un-patentable over Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) as applied to claims 1-5 11 and 12 above, and further in view of Gauvtvick et al. (US 2003/0228665 A1) and Yang et al. (JID vol.210, pp. 964-972, September 2014) is withdrawn in view of applicants’ response and amendment of 4/7/2021. However, upon further consideration, a new ground(s) of rejection is made in view of  Hudson et al. (PLOS One vol, 9, issue 1, November 2014 will follow. 



NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
10.    Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Shoemaker, Charles (US2014/0294826 A1 priority to 4/8/2013) further in view of Gauvtvick et al. (US 2003/0228665 A1) and Yang et al. (JID vol.210, pp. 964-972, September 2014) further in view of Hudson et al. (PLOS One vol, 9, issue 1, November 2014. All art of record.
      The amended claims are drawn to: A live therapeutic, An-engineered strain of Saccharomyces boulardii yeast suitable for oral, nasal or rectal administration that produces a tetra-specific, tetrameric binding agent in the gastrointestinal tract of a human or non-human mammal, wherein the binding agent comprises linked first, second, third and fourth VHH peptide monomers, and wherein the VaH peptide monomers independently have binding specificity for an epitope of Clostridium difficile toxin A (TcdA) or toxin B (TcdB). 
      Regarding Claim 1, Shoemaker discloses an engineered strain of Saccharomyces yeast (Para. [0298]). Shoemaker also teaches therapeutic (see para 0004-0005). discloses In related embodiments, the methods, compositions and kits encompass host cells transformed with the plasmids, vectors or viruses are described above. Nucleic acid molecules can be inserted into a construct which can, optionally, replicate and/or integrate into a recombinant host cell, by known methods. The host cell can be a eukaryote or prokaryote and includes, for example, yeast (such as Pichia pastoris or Saccharomyces cerevisiae)), that produces a tetra-specific, tetrameric binding agent, wherein the binding agent comprises linked first, second, third and fourth VHH peptide monomers, and wherein the VHH peptide monomers independently have binding specificity for an epitope (Para. [0009]) the binding protein is a heteromultimeric neutralizing binding protein having a plurality of binding regions that are not identical and each binding region has affinity to specifically bind a non-overlapping portion of the disease agent. In certain embodiments, the binding protein is a homodimer, a heterodimer, or a multimer. The composition in various embodiments is a multimer, e.g., a heterodimer, a heterotrimer, or a heterotetramer), of Clostridium difficile toxin A (TcdA) or toxin B (TcdB) (Para. [0109], FIG. 28A-FIG. 28C are a drawing, a line graph 
     As to limitation oral, nasal or rectal  administration para [0191] recites “The method in related embodiments includes contacting the subject with the binding protein by injecting a solution including the binding protein into the subject. In various embodiments, injecting involves at least one selected from: subcutaneous, intravenous, intramuscular, intraperitoneal, intradermal, intramedullary, transcutaneous, and intravitreal. In various embodiments of the method, contacting the subject with binding protein includes at least one technique selected from: topically, ocularly, nasally, bucally, orally, rectally, parenterally, intracisternally, intravaginally, or intraperitoneally. In a related embodiment, contacting the subject involves using an applicator, for example the applicator is a syringe, a needle, a sprayer, a sponge, a gel, a strip, a tape, a bandage, a tray, a string, or a device used to apply a solution to a cell or a tissue.
     Regarding Claims 2 and 3, Shoemaker FIG. 28A-FIG. 28C are a drawing, a line graph and a bar graph showing that a VHH heterodimer of SD and AA6 protected mouse subjects from TcdA and TcdB in an oral C. difficile spore challenge model; [0239], In various embodiments of the method, the plurality of disease agents is at least two selected from...Clostridium difficile toxin A, Clostridium difficile toxin B).
      Regarding claim 4 The composition in various embodiments is a multimer, e.g., a heterodimer, a heterotrimer, or a heterotetramer; [0170], Toxin A (TcdA) and toxin B (TcdB) are the major virulence, factors contributing to pathogenic C. difficile strains...TcdA and TcdB are structurally homologous, and contain a putative N-terminal 1,3 glucosyltransferase and a cysteine proteinase domain, a transmembrane domain, and a C-terminal receptor binding domain).
      Regarding claim 5, Shoemaker discloses the engineered strain of yeast of claim 1, wherein the binding agent is ABAB, wherein the first and third monomers have binding specificity for epitopes of TcdA and the first and third monomers are VHH peptide monomers AH3 (SEQ ID NO:7) and AA6 (SEQ ID NO:5), respectively, and wherein the 
     Shoemaker discloses the engineered strain host cell can be a eukaryote or prokaryote and includes, for example, yeast (such as Pichia pastoris or, Saccharomyces cerevisiae)).  Regarding claim 12, Shoemaker discloses pharmaceutical compositions, diluents and carriers (see title, para 0197, 0275).  Shoemaker teach treatment of C. difficile infections [0012,25, 167 and Example 23]; treating toxins associated with gastroenteritis [ 310, 315, 336]; and inflammatory bowel disease [0337].  Shoemaker fails to explicitly disclose wherein the ABAB binding agent and Saccharomyces boulardii.

For SEQ ID 1
US-14-247-628-87
; Sequence 87, Application US/14247628
; Publication No. US20140294826A1
; GENERAL INFORMATION
;  APPLICANT: Tufts University
;  APPLICANT:Shoemaker, Charles B.
;  TITLE OF INVENTION: Methods and compositions with a recombinant
;  TITLE OF INVENTION:heteromultimeric neutralizing binding protein for treating toxin exposure
;  FILE REFERENCE: 34724-131
;  CURRENT APPLICATION NUMBER: US/14/247,628
;  CURRENT FILING DATE: 2014-04-08
;  NUMBER OF SEQ ID NOS: 163
;  SOFTWARE: PatentIn version 3.5

;  LENGTH: 453
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: The sequence has been designed and synthesized
US-14-247-628-87

  Query Match             100.0%;  Score 659;  DB 13;  Length 453;
  Best Local Similarity   100.0%;  
  Matches  127;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVQPGGSLRLSCEASGFTLDYYGIGWFRQPPGKEREAVSYISASARTILY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        168 QVQLVESGGGLVQPGGSLRLSCEASGFTLDYYGIGWFRQPPGKEREAVSYISASARTILY 227

Qy         61 ADSVKGRFTISRDNAKNAVYLQMNSLKREDTAVYYCARRRFSASSVNRWLADDYDVWGRG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        228 ADSVKGRFTISRDNAKNAVYLQMNSLKREDTAVYYCARRRFSASSVNRWLADDYDVWGRG 287

Qy        121 TQVAVSS 127
              |||||||
Db        288 TQVAVSS 294

RESULT RESULT 16  For SEQ ID 3
US-14-247-628-87
; Sequence 87, Application US/14247628
; Publication No. US20140294826A1
; GENERAL INFORMATION
;  APPLICANT: Tufts University
;  APPLICANT:Shoemaker, Charles B.
;  TITLE OF INVENTION: Methods and compositions with a recombinant
;  TITLE OF INVENTION:heteromultimeric neutralizing binding protein for treating toxin exposure
;  FILE REFERENCE: 34724-131
;  CURRENT APPLICATION NUMBER: US/14/247,628
;  CURRENT FILING DATE: 2014-04-08
;  NUMBER OF SEQ ID NOS: 163
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 87
;  LENGTH: 453
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: The sequence has been designed and synthesized
US-14-247-628-87

  Query Match             100.0%;  Score 568;  DB 13;  Length 453;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVQTGGSLRLSCASSGSIAGFETVTWSRQAPGKSLQWVASMTKTNNEIYS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        331 QVQLVESGGGLVQTGGSLRLSCASSGSIAGFETVTWSRQAPGKSLQWVASMTKTNNEIYS 390

Qy         61 DSVKGRFIISRDNAKNTVYLQMNSLKPEDTGVYFCKGPELRGQGIQVTVSS 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        391 DSVKGRFIISRDNAKNTVYLQMNSLKPEDTGVYFCKGPELRGQGIQVTVSS 441

For SEQ ID 7

US-14-247-628-59
; Sequence 59, Application US/14247628
; Publication No. US20140294826A1
; GENERAL INFORMATION
;  APPLICANT: Tufts University
;  APPLICANT:Shoemaker, Charles B.
;  TITLE OF INVENTION: Methods and compositions with a recombinant
;  TITLE OF INVENTION:heteromultimeric neutralizing binding protein for treating toxin exposure
;  FILE REFERENCE: 34724-131
;  CURRENT APPLICATION NUMBER: US/14/247,628
;  CURRENT FILING DATE: 2014-04-08
;  NUMBER OF SEQ ID NOS: 163
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 59
;  LENGTH: 135
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: The sequence has been designed and synthesized
US-14-247-628-59

  Query Match             100.0%;  Score 664;  DB 13;  Length 135;
  Best Local Similarity   100.0%;  
  Matches  126;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVETGGLVQPGGSLRLSCAASGFTLDYSSIGWFRQAPGKEREGVSCISSSGDSTKYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVETGGLVQPGGSLRLSCAASGFTLDYSSIGWFRQAPGKEREGVSCISSSGDSTKYA 60

Qy         61 DSVKGRFTTSRDNAKNTVYLQMNSLKPDDTAVYYCAAFRATMCGVFPLSPYGKDDWGKGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVKGRFTTSRDNAKNTVYLQMNSLKPDDTAVYYCAAFRATMCGVFPLSPYGKDDWGKGT 120

Qy        121 LVTVSS 126
              ||||||
Db        121 LVTVSS 126


SEQ ID 5
US-14-247-628-95
; Sequence 95, Application US/14247628
; Publication No. US20140294826A1
; GENERAL INFORMATION
;  APPLICANT: Tufts University
;  APPLICANT:Shoemaker, Charles B.
;  TITLE OF INVENTION: Methods and compositions with a recombinant
;  TITLE OF INVENTION:heteromultimeric neutralizing binding protein for treating toxin exposure
;  FILE REFERENCE: 34724-131
;  CURRENT APPLICATION NUMBER: US/14/247,628
;  CURRENT FILING DATE: 2014-04-08
;  NUMBER OF SEQ ID NOS: 163
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 95
;  LENGTH: 505

;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: The sequence has been designed and synthesized
US-14-247-628-95

Query Match             100.0%;  Score 625;  DB 13;  Length 505;
Best Local Similarity   100.0%;    Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QLQLVETGGGLVQPGGSLRLSCAASGFTFSDYVMTWVRQAPGKGPEWIATINTDGSTMRD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        330 QLQLVETGGGLVQPGGSLRLSCAASGFTFSDYVMTWVRQAPGKGPEWIATINTDGSTMRD 389

Qy         61 DSTKGRFTISRDNAKNTLYLQMTSLKPEDTALYYCARGRVISASAIRGAVRGPGTQVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        390 DSTKGRFTISRDNAKNTLYLQMTSLKPEDTALYYCARGRVISASAIRGAVRGPGTQVTVS 449



Qy        121 S 121
              |
Db       450 S 450
Regarding claim 7, Shoemaker fails to explicitly disclose wherein the ABAB binding agent further comprises an N-terminal secretion signal selected from the AT secretion signal (MRFPSIFTAVLFAASSALA (SEQ: ID NO:99)) and the IVS secretion signal (MLLQAFLFLLAGFAAKISA (SEQ ID NO:103)).
     Gautvik teaches a Saccharomyces N-terminal secretion signal selected from the AT secretion signal (MRFPSIFTAVLFAASSALA (SEQ: ID NO: 99) (Abstract, provides alternate leader sequences and secretion signal sequences which can be used in the present invention. Finally, there are provided methods for purification of the secreted PTH hormone and/or derivatives; sequence listing, SEQ ID NO: 13).
     In regard to claim 9 Gautvik teaches multiple plasmids (see abstract, figures and detailed description).
        As to claims 6, 8 and 10 Yang et al. teach ABA binding agents for  sequence variant strains of TcdA and TcdB and  neutralizing activity , SEQ ID NoS 19, 107 and 109 would be inherent in Yang et al teachings ( see Abstract and pages 964-967).
Hudson et al.  teach that Saccharomyces cerevisiae subspecies boulardii is a generally recognized as safe (GRAS) yeast strain classified as a subspecies of the well characterized laboratory yeast S. cerevisiae [1,2]. S. boulardii is currently used as a probiotic to treat antibiotic-induced diarrhea in children and adults, recurrent Clostridium difficile infections, inflammatory bowel disease, and other gastrointestinal
 
       It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shoemaker with the teaching of Hudson et al.  for the purpose of using different strain of engineered strain of  is Saccharomyces.  It would have been also obvious to one of ordinary skill in the art at the time of the invention to modify Shoemaker with the teaching of Hudson et al. because Hudson et al. teach that  S. boulardii is currently used as a probiotic to treat antibiotic-induced diarrhea in children and adults, recurrent Clostridium difficile infections. 
       It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shoemaker with the teaching of Gautvik for the purpose of providing for expression and isolation of a protein from yeast as taught by Gautvik. A further objective is to provide a plasmid for insertion in yeast containing DNA coding for parathyroid hormone.  It would have been also obvious to one of ordinary skill in the art at the time of the invention to modify Shoemaker with the teaching of Yang et al. to retain TcdA and TcdB binding specificity.
  One of ordinary skilled in the art would have been motivated to use S. boulardii  to neutralize binding protein for treating toxin exposure. Shoemaker specifically, teach C. difficile infections, treating toxins associated with binding protein bind to and neutralize the plurality of disease agents. The  motivation to use a different strain of yeast, is that Shoemaker teach using yeast (Saccaromyces) to treat /neutralize toxins associated with the same diseases/infections that S. boulardii is known to treat. Shoemaker broadly teach the use of yeast and Hudson teach the substrain is known to be effective for the same purpose
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known components or steps to obtain engineered strains which function in a predictable manner to yield a reasonable expectation of success along with predictable prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Applicants’ Arguments
11.     Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. Applicants’ argue:
At page 8 of the Action, claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker (US 2014/0294826) as applied to claims 1-5, 11 and 12 above, and further in view of Gauvtvick et al. (US 2003/0228665) and Yang et al. (JID 2014).

Briefly, the Examiner cites to Shoemaker as disclosing an engineered strain of Saccharomyces yeast that produces a binding agent, where the yeast is Pichia pastoris or Saccharomyces cerevisiae, citing to paragraph [0298] of the publication. The Examiner admits Shoemaker fails to explicitly disclose wherein the ABAB binding agent of Shoemaker further comprises an N-terminal secretion signal selected from the AT secretion signal and the IVS secretion signal. The Examiner cites to Gauvtvick et al. and Yang et al. as curing the defects of Shoemaker.
     In reply, and as discussed above, the claims are being amended to limit the yeast used to express the binding agents of the invention to Saccharomyces boulardii. The combination of cited art fails to teach or suggest the invention as now recited in the amended claims. In particular, and as explained above, the yeast used in Shoemaker are limited to yeast commonly used for in vitro protein production (S. cerevisiae and Pichia pastoris). Shoemaker fails to teach or suggest the use of Saccharomyces boulardii. Gauvtvick et al. and Yang et al. fail to cure the defects of Shoemaker. 
     The Examiner goes on to suggest it would have been also obvious to modify Shoemaker with the teachings of Hudson because Hudson teaches that S. boulardii is currently used as a probiotic to treat antibiotic-induced diarrhea in children and adults, 


Office Response
12.     Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
     In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shoemaker teach Saccharomyces cerevisiae while Hudson teach Saccharomyces cerevisiae subspecies boulardii is a generally recognized as safe yeast strain and classified as a subspecies of the well characterized laboratory yeast S. cerevisiae.
In response to applicant's argument that  the art does not provide motivation that production of the binding proteins of Shoemaker would have resulted in successful treatment of any diseases, especially CDI], a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
      In response  to applicants’ arguments that “Shoemaker is limited to providing a couple of common examples of standard methods for in vitro production of proteins using yeast. It is not surprising that Shoemaker mentions the use of S. cerevisiae and P. pastoris, as these organisms, similar to E. coli, are the most widely used model organisms in research and industry for expressing recombinant proteins. S. cerevisiae is easy to genetically manipulate, and tools and methods for using this strain for the expression of heterologous proteins are widely available. “  Shoemaker is not limited to S. cerevisiae and Pichia pastoris, instead Shoemaker clearly teach the use of yeast which may include different strains including. While Hudson et al., teach the subspecies S. boulardii useful for the same purpose of treating C. difficle infections.
S. boulardii is known to treat C. difficile infections and the recognized as safe for use in humans. Furthermore, Hudson teach an additional strain known to be effective for the same purpose
The claims are obvious in view of the prior art and stand rejected.


Conclusion
13.     No claims are allowed.
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        September 29, 2021


/JANA A HINES/Primary Examiner, Art Unit 1645